                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNILOC UNITED STATES OF AMERICA                     Case No. 18-cv-06737-JST
                                         INC, et al.,
                                   8                    Plaintiffs,                          ORDER TO SHOW CAUSE
                                   9             v.
                                  10
                                         LG ELECTRONICS U.S.A. INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                         UNILOC UNITED STATES OF AMERICA                     Case No. 18-cv-06739-JST
                                  13     INC, et al.,
                                  14                    Plaintiffs,
                                  15             v.
                                  16     LG ELECTRONICS U.S.A. INC., et al.,
                                  17               Defendants.

                                  18     UNILOC UNITED STATES OF AMERICA                     Case No. 18-cv-06740-JST
                                         INC, et al.,
                                  19
                                                        Plaintiffs,
                                  20
                                                 v.
                                  21
                                         LG ELECTRONICS U.S.A. INC., et al.,
                                  22
                                                         Defendants.
                                  23

                                  24          The Court has granted Defendants’ unopposed motion to relate cases 18-cv-6737, 18-cv-
                                  25   6739, and 18-cv-6740. In Defendants’ motion, they identified substantial similarities between
                                  26   these cases as the basis for relating them. ECF No. 72 at 3-4. Moreover, in proceedings in front
                                  27   of Judge Koh in case 18-cv-6738, Plaintiffs stated that they “could have filed one case with all
                                  28   four patents” involved, but that they filed four separate cases in order to avoid an inter partes
                                   1   review stay of one patent affecting the remaining patents. ECF No. 72-3 at 17-18.

                                   2          In light of the parties’ seeming agreement that these cases can proceed as a single action,

                                   3   the Court hereby orders the parties to show cause why these cases should not be consolidated

                                   4   pursuant to Federal Rule of Civil Procedure 42(a). Any party opposing consolidation shall file a

                                   5   brief of no longer than 10 pages by January 31, 2019. If no party files an opposition by that date,

                                   6   the Court will consolidate the cases. If both parties file an opposition, the matter will be placed

                                   7   under submission unless the Court sets a hearing on the question of whether to consolidate the

                                   8   cases. If only one party files an opposition, the other party will have until February 14, 2019 to

                                   9   file a brief in favor of consolidating the case, at which time the Court will take the matter under

                                  10   submission unless the Court sets a hearing.

                                  11          In any consolidated action, the parties shall be limited to a combined total of ten claim

                                  12   construction terms pursuant to Patent Local Rule 4-3(c).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 15, 2019
                                                                                        ______________________________________
                                  15
                                                                                                      JON S. TIGAR
                                  16                                                            United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
